
	

113 HR 1713 IH: Social Security and Medicare Protection Act
U.S. House of Representatives
2013-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1713
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2013
			Mr. Murphy of
			 Pennsylvania (for himself, Mr. Heck of
			 Nevada, Mr. Meehan, and
			 Mr. Gerlach) introduced the following
			 bill; which was referred to the Committee
			 on Rules, and in addition to the Committee on the
			 Budget, for a period to
			 be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To establish a procedure to safeguard the surpluses of
		  the Social Security and Medicare hospital insurance trust
		  funds.
	
	
		1.Short titleThis Act may be cited as the
			 Social Security and Medicare
			 Protection Act.
		2.Findings and
			 purpose
			(a)FindingsThe
			 Congress finds that—
				(1)fiscal pressures will mount as an aging
			 population increases the Government’s obligations to provide retirement income
			 and health services;
				(2)Social Security
			 and Medicare surpluses should be reserved for strengthening and preserving the
			 Social Security trust funds; and
				(3)preserving Social
			 Security and Medicare surpluses would restore confidence in the long-term
			 financial integrity of Social Security and Medicare.
				(b)PurposeIt is the purpose of this Act to prevent
			 the Social Security and Medicare hospital insurance trust funds from being used
			 for any purpose other than providing retirement and health security.
			3.Protection of
			 Social Security and Medicare surpluses
			(a)Protection of
			 Social Security and Medicare surplusesTitle III of the
			 Congressional Budget Act of 1974 is amended by adding at the end the following
			 new section:
				
					316.Protection for Social Security and hospital insurance
		  surpluses(a)Protection for Social
				Security and hospital insurance Surpluses
							(1)Concurrent
				resolutions on the budgetIt shall not be in order in the House
				of Representatives or the Senate to consider any concurrent resolution on the
				budget, or an amendment thereto or conference report thereon, that would set
				forth a surplus for any fiscal year that is less than the combined surpluses of
				the Federal Hospital Insurance Trust Fund, the Federal Old-Age and Survivors
				Insurance Trust Fund, and the Federal Disability Insurance Trust Fund for that
				fiscal year.
							(2)Spending and tax
				legislationIt shall not be
				in order in the House of Representatives or the Senate to consider any bill,
				joint resolution, amendment, motion, or conference report if—
								(A)the enactment of
				that bill or resolution, as reported;
								(B)the adoption and
				enactment of that amendment; or
								(C)the enactment of
				that bill or resolution in the form recommended in that conference
				report,
								would
				cause the surplus for any fiscal year covered by the most recently agreed to
				concurrent resolution on the budget to be less than the combined surpluses of
				the Federal Hospital Insurance Trust Fund, the Federal Old-Age and Survivors
				Insurance Trust Fund, and the Federal Disability Insurance Trust Fund for that
				fiscal year.(b)Enforcement
							(1)Budgetary levels
				with respect to concurrent resolutions on the budgetFor purposes
				of enforcing any point of order under subsection (a)(1), the surplus for any
				fiscal year shall be—
								(A)the levels set
				forth in the later of the concurrent resolution on the budget, as reported, or
				in the conference report on the concurrent resolution on the budget; and
								(B)adjusted to the
				maximum extent allowable under all procedures that allow budgetary aggregates
				to be adjusted for legislation that would cause a decrease in the surplus for
				any fiscal year covered by the concurrent resolution on the budget (other than
				procedures described in paragraph (2)(B)).
								(2)Current levels
				with respect to spending and tax legislationFor purposes of
				enforcing subsection (a)(2), the current levels of the surplus for any fiscal
				year shall be—
								(A)calculated using
				the following assumptions—
									(i)direct spending
				and revenue levels at the baseline levels underlying the most recently agreed
				to concurrent resolution on the budget; and
									(ii)for the budget
				year, discretionary spending levels at current law levels and, for outyears,
				discretionary spending levels at the baseline levels underlying the most
				recently agreed to concurrent resolution on the budget; and
									(B)adjusted for
				changes in the surplus levels set forth in the most recently agreed to
				concurrent resolution on the budget pursuant to procedures in such resolution
				that authorize adjustments in budgetary aggregates for updated economic and
				technical assumptions in the mid-session report of the Director of the
				Congressional Budget Office.
								Such
				revisions shall be included in the first current level report on the
				congressional budget submitted for publication in the Congressional Record
				after the release of such mid-session report.(3)Disclosure of HI
				and Social Security surplusesFor purposes of enforcing any point of
				order under subsection (a), the combined surpluses of the Federal Hospital
				Insurance Trust Fund, the Federal Old-Age and Survivors Insurance Trust Fund,
				and the Federal Disability Insurance Trust Fund for a fiscal year shall be the
				levels set forth in the later of the report accompanying the concurrent
				resolution on the budget (or, in the absence of such a report, placed in the
				Congressional Record prior to the consideration of such resolution) or in the
				joint explanatory statement of managers accompanying such resolution.
							(c)Additional
				Content of reports accompanying budget resolutions and of joint explanatory
				statementsThe report
				accompanying any concurrent resolution on the budget and the joint explanatory
				statement accompanying the conference report on each such resolution shall
				include the levels of the surplus in the budget for each fiscal year set forth
				in such resolution and of the surplus or deficit in the Federal Hospital
				Insurance Trust Fund, the Federal Old-Age and Survivors Insurance Trust Fund,
				and the Federal Disability Insurance Trust Fund, calculated using the
				assumptions set forth in subsection (b)(2).
						(d)Waiver and
				appealSubsection (a) may be waived or suspended in the Senate
				only by an affirmative vote of three-fifths of the Members, duly chosen and
				sworn. An affirmative vote of three-fifths of the Members of the Senate, duly
				chosen and sworn, shall be required in the Senate to sustain an appeal of the
				ruling of the Chair on a point of order raised under this
				section.
						.
			(b)Conforming
			 amendmentThe table of contents set forth in section 1(b) of the
			 Congressional Budget and Impoundment Control Act of 1974 is amended by
			 inserting after the item relating to section 315 the following new item:
				
					
						Sec. 316. Protection for Social Security
				and hospital insurance
				surpluses.
					
					.
			
